47 So. 3d 970 (2010)
Judy A. RODRIGO, Appellant,
v.
JP MORGAN CHASE NATIONAL ASSOCIATION, Appellee.
No. 4D10-1787.
District Court of Appeal of Florida, Fourth District.
December 1, 2010.
James A. Bonfiglio, Boynton Beach, for appellant.
Jeffrey T. Kuntz, Thomas H. Loffredo and Ronald J. Tomassi of Gray Robinson, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Appellant appeals a non-final order granting her motion to restore possession of her home but with the condition that she turn on the water and air conditioning to her unit. During the hearing on appellant's motion to restore possession of property, appellant's counsel agreed to these conditions. Having invited the alleged error, appellant cannot now be heard to complain. See Held v. Held, 617 So. 2d 358, 360 (Fla. 4th DCA 1993) ("A party cannot claim as error on appeal that which he invited or introduced below. That is, he cannot take an inconsistent position on appeal.") (citations omitted). Accordingly, we affirm on this issue.
Appellant also seeks to appeal a non-final order denying her motion for relief, which added as an additional condition that the appellee bank may enter the property with her permission. A non-final order denying a motion for relief from a non-final order is not reviewable on appeal. See Hi-Tech Mktg. Grp., Inc. v. Thiem, 659 So. 2d 479 (Fla. 4th DCA 1995); Bennett's Leasing, Inc. v. First St. Mortg. Corp., 870 So. 2d 93 (Fla. 1st DCA 2003). Accordingly, we dismiss the appeal as to the order denying the motion for relief.
Affirmed in part and dismissed in part.
HAZOURI, CIKLIN and LEVINE, JJ., concur.